AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina



                        John S. Garrett,
                           Plaintiff
                              v.                                           Civil Action No.      5:15-02888-JMC



          Melvin Bromell, Jr. Individually and as
          Employee/Agent of Heritage Hauling,
            Inc.; Heritage Hauling, Inc.; Alexis
                Winburn, Individually and as
             Employee/Agent of The Travelers
         Indemnity Company of Connecticut; and
           The Travelers Indemnity Company of
                         Connecticut
                         Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the Plaintiff shall take nothing of the Defendants as to the claim for civil conspiracy and this claim is
dismissed without prejudice pursuant to FRCP 12(c).

This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having granted the
defendants’ motion for judgment on the pleadings without prejudice as to the claim for civil conspiracy.


Date: March 28, 2019                                                      CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
